Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Julio Avelar,                                                 Civ. Action #:
 David Gomez, and
 Jose Maldonado,                                               Complaint

                                       Plaintiffs,
               -v-                                             Jury Trial Demanded

 The Garden Dept. Corp., and
 Victor Caroleo,

                                      Defendants.

       Plaintiff Julio Avelar, David Gomez and Jose Maldonado, (“Plaintiffs”), by Abdul

Hassan Law Group, PLLC, their attorney, complaining of Defendants The Garden Dept. Corp.,

and Victor Caroleo (collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiffs allege that they were employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), they are: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times their regular rate for such hours
   over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that they are: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty
   in a week, and (ii) is entitled to maximum liquidated damages and attorneys fees, pursuant to
   the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.


3. Plaintiffs are also entitled to recover their unpaid wages – including non-overtime and



                                                 1
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 2 of 10 PageID #: 2



   overtime wages, and wage deductions, under Article 6 of the New York Labor Law including
   Section 191, 193, and compensation for not receiving notices and statements required by
   NYLL 195, under Article 6 of the New York Labor Law and is also entitled to maximum
   liquidated damages, interest, and attorneys’ fees pursuant to Section 198 of the New York
   Labor Law.


                        JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiffs’ claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                             THE PARTIES
7. Plaintiff Julio Avelar (“Plaintiff” or “Avelar”) is an adult, over eighteen years old, who
    currently resides in Suffolk County in the State of New York.


8. Plaintiff David Gomez (“Plaintiff” or “Lopez”) is an adult, over eighteen years old, who
    currently resides in Suffolk County in the State of New York.

9. Plaintiff Jose Maldonado (“Plaintiff” or “Maldonado”) is an adult, over eighteen years old,
    who currently resides in Suffolk County in the State of New York.


10. Upon information and belief and all times relevant herein, Defendant The Garden Dept.
   Corp. (“GDC”) was a New York for-profit corporation.




                                                2
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 3 of 10 PageID #: 3



11. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Victor Caroleo (“Caroleo”) who was in charge of
   the operations and management of GDC.


12. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.


13. Upon information and belief, Defendants GDC and Caroleo shared a place of business in
   Suffolk county, New York at 3672 NY-112, Coram, NY 11727, where Plaintiffs were
   employed.


14. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                              STATEMENT OF FACTS
15. Upon information and belief, and at all relevant times herein, Defendants were in the tree
   nursery business.


16. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated 3 or more locations and employed 45 or more employees.

17. Plaintiff Avelar was employed by Defendants, individually and/or jointly, from in or around
   April 2018 to in or around August 2019.

18. Plaintiff Maldonado was employed by Defendants, individually and/or jointly, from on or
   about March 1, 2012 to in or around December 2018.


19. Plaintiff Gomez was employed by Defendants, individually and/or jointly, from in or around
   April 2014 to on or about November 23, 2019.




                                                 3
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 4 of 10 PageID #: 4




20. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   as manual workers performing a variety of functions including lifting, moving and handling
   trees for display and delivery, cashiering etc.

21. At all times relevant herein, Plaintiff Gomez was paid at a rate of $10-$14.50 an hour, at
   separate times during his employment with Defendants.

22. At all times relevant herein, Plaintiff Julio was paid at a rate of $15 an hour, during his
    employment with Defendants.

23. At all times relevant herein, Plaintiff Maldonado was paid at a rate of $12-$16 an hour, at
    separate times during his employment with Defendants.

24. At all times relevant herein, Plaintiffs were paid for a few weekly overtime hours (hours over
   40 in a week) at their correct overtime rate of 1.5 times their regular rate, Plaintiffs were paid
   at their straight regular rate for some overtime hours and Plaintiffs were not paid at all for the
   remaining overtime hours. For example, for the week ending November 17, 2019, Plaintiff
   Gomez worked about 78 hours and was paid for 44 of these 78 hours by check, including
   payment for 4 overtime hours by check at the correct overtime rate, payment for about 12
   overtime hour at his straight regular pay for about 12 overtime hours, and no payment for the
   remaining overtime hours. This example is reflective of Defendants’ payment pattern during
   the entire period of Plaintiffs’ employment with them.


25. At all times relevant herein, Plaintiffs worked about 72-105 hours a week; 6-7 days a week
   during their employment with Defendants.


26. A more precise statement of the hours and wages will be made when Plaintiffs obtains the
   wage and time records Defendants were required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiffs’ wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.



                                                 4
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 5 of 10 PageID #: 5




27. At all times relevant herein and for the time Plaintiffs were employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiffs an overtime rate of at least 1.5 times
   their regular rate of pay for all hours worked in excess of forty hours in a week.

28. At all times relevant herein, neither Defendant provided Plaintiffs with the notice(s) required
   by NYLL 195(1).


29. At all times relevant herein, neither Defendant provided Plaintiffs with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiffs did not contain all
   hours worked by Plaintiffs, nor all wages earned, among other deficiencies.


30. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


31. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York. Defendants purchased trees from several states
   outside New York.


32. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of essential equipment and supplies
   for its business.


33. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


34. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


35. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.


                                                 5
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 6 of 10 PageID #: 6




36. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems. Plaintiffs all performed cashiering as a regular part of their job
   with Defendants, including the processing of credit card and similar payments through
   interstate internet systems and banks.


37. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


38. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiffs of their federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

39. The circumstances of Defendants’ termination of Plaintiffs’ employment, as well as the
   hostile work environment created by Defendants for Plaintiff, are under review and Plaintiffs
   may assert wrongful termination and discrimination/hostile work environment and similar
   claims against Defendants at a later time.


40. “Plaintiffs” as used in this complaint refers to the named Plaintiffs.


41. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
42. Plaintiffs allege and incorporate by reference the allegations in paragraphs 1 through 41
   above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


                                                  6
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 7 of 10 PageID #: 7




44. At all times relevant to this action, Plaintiffs were engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


45. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


46. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiffs overtime compensation at rates of at least 1.5 times their regular rate
   of pay for each hour worked in excess of forty hours in a work week, in violation of 29
   U.S.C. § 207.


                               Relief Demanded
47. Due to Defendants' FLSA violations, plaintiffs are entitled to recover from Defendants,
   individually and/or jointly, their unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
               NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)
48. Plaintiffs allege and incorporate by reference the allegations in paragraphs 1 through 47
   above as if set forth fully and at length herein.


49. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


50. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiffs overtime compensation at rates of at least 1.5 times their regular rate
   of pay for each hour worked in excess of forty hours in a work-week, in violation of the New



                                                  7
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 8 of 10 PageID #: 8



   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.


                               Relief Demanded
51. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover from
   Defendants, their unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
52. Plaintiffs allege and incorporate each and every allegation contained in paragraphs 1 through
   51 above with the same force and effect as if fully set forth at length herein.


53. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


54. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiffs their unpaid non-overtime and
   overtime wages, and wage deductions, Plaintiffs are entitled to within the time required by
   NYLL §§ 191, 193 and 198.

55. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiffs with the notice(s) required by NYLL 195(1) – Plaintiffs are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
   well as an injunction directing defendants to comply with NYLL 195(1).

56. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiffs with the statement(s) required by NYLL 195(3) – Plaintiffs
   therefore entitled to and seeks to recover in this action the maximum recovery for this


                                                  8
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 9 of 10 PageID #: 9



   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
57. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiffs are entitled to recover from Defendants, individually and/or
   jointly, their entire unpaid wages, including their unpaid non-overtime and overtime wages,
   wage deductions, maximum liquidated damages, prejudgment interest, maximum recovery
   for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the
   action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiffs’ rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiffs their unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to the Second Cause of Action, award Plaintiffs their unpaid overtime wages, due under
   the New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;


60. As to the Third Cause of Action, award Plaintiffs all outstanding wages, including unpaid
   non-overtime and overtime wages, wage deductions, plus maximum liquidated damages,
   maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’
   fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198, and
   issue an injunction directing defendants to comply with NYLL 195(1) and NYLL 195(3).



                                                  9
Case 2:19-cv-06742-SJF-AYS Document 1 Filed 11/29/19 Page 10 of 10 PageID #: 10




61. Award Plaintiffs prejudgment interest on all monies due;


62. Award Plaintiffs any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiffs such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       November 29, 2019

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFFS




                                                10
